IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  April 24, 2009
                               No. 08-50599
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

PAUL JAMES KOUMJIAN

                                           Petitioner-Appellant

v.

RICK PERRY, Texas Governor; GREG ABBOTT, Texas Attorney General;
BRAD LIVINGSTON, Executive Director, Texas Department of Criminal
Justice, TDCJ; TEXAS BOARD OF PARDONS & PAROLES

                                           Respondents-Appellees


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 3:08-CV-148


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Paul James Koumjian, Texas prisoner # 1039181, seeks a certificate of
appealability (COA) to appeal the district court’s dismissal of his 28 U.S.C.
§ 2254 petition as an unauthorized successive § 2254 petition. The district
court’s ruling relied upon its time-bar dismissal of Koumjian’s prior federal
habeas petition filed in 2005. The appeal from that dismissal, however, remains


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                 No. 08-50599

pending in this court. See Koumjian v. Quarterman, No. 06-51492. Accordingly,
Koumjian has shown “that jurists of reason would find it debatable whether the
district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S.
43, 484 (2000); Woollard v. United States, 416 F.2d 50, 51 (5th Cir. 1968).
Koumjian’s motion for a COA is GRANTED, the judgment of the district court
is VACATED, and this case is REMANDED for proceedings consistent with this
ruling. Koumjian’s motion for the appointment of counsel is DENIED.




                                       2